Citation Nr: 0720982	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for pterygium, right 
eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel







INTRODUCTION

The veteran had active military service from September 1966 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The original appeal also included the issue of entitlement to 
service connection for tinnitus.  However, this issue was 
granted by the RO in an April 2006 rating decision.  Thus, it 
is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Central Office in Washington, DC for June 2007; 
however, the veteran indicated in a letter dated in May 2007 
that he would not be able to attend the hearing due to a work 
conflict.  In June 2007, the veteran requested a travel board 
hearing at the RO in St. Petersburg, Florida, instead of a 
central office hearing in Washington, DC.  The veteran must 
be provided an opportunity to present testimony at a travel 
board hearing at the RO before the Board may proceed with 
appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




